Exhibit 99.1 Cary, NC Contact:Shawn Poe, CFO919-677-4019 Ply Gem Reports Second Quarter 2009 Results August 14, 2009, Ply Gem Holdings, Inc. (“Ply Gem” or the “Company”), a leading manufacturer of residential exterior building products in North America, today announced second quarter 2009 net sales of $260.6 million, a 23.6% decrease from the $341.3 million forthe same period in 2008.For the first half of 2009, net sales were $443.3 million or 25.8% lower than the $597.7 million of net sales for the first half of 2008. Adjusted EBITDA for the second quarter of 2009 was $41.5 million compared to $41.2 million for the second quarter of 2008.Adjusted EBITDA for the first half of 2009 was $28.2 million compared to $46.4 million for the first half of 2008. Net loss for the second quarter was $8.0 million compared to a net loss of $19.5 million for the second quarter of 2008.Net loss for the first half of 2009 was $63.5 million compared to a net loss of $41.3 million for the first half of 2008. Gary E. Robinette, President and CEO, said “Ply Gem's second quarter and first half of 2009 sales and Adjusted EBITDA results continue to reflect the challenging conditions that exist in the housing market today.However, despite the fact that single family housing starts were down 51.6% and 36.2% in the first and second quarters of 2009, respectively, Ply Gem demonstrated an improvement in our second quarter Adjusted EBITDA compared to last year.Our Adjusted EBITDA performance is a direct result of our continued focus on taking profitable market share and managing our overall cost structure which includes the actions that we have taken to realign our capacity during this historic housing slump.We will continue to realign our cost structure as necessary for current and future market demand.At the same time, we are focused on maximizing cash flow and outperforming the market place in all business units, allowing us to emerge stronger when the housing market recovers.” Ply Gem, headquartered in Cary, N.C., is committed to helping North America’s homebuilders, remodelers, architects, distributors, dealers and retailers do more than build homes. Ply Gem wants to help them build their business. The Company offers an unmatched solution to exterior building product needs with a portfolio that includes leading window, door, siding and accessories, stone veneer, fence and rail brands so there is something for every project. Ply Gem siding brands include Mastic® Home Exteriors, Variform®, NAPCO®, United Stone Veneer, Kroy®, Cellwood®, Georgia Pacific, DuraBuilt®, Richwood®, Leaf Relief® and Monticello® Columns. Ply Gem windows manufactures and markets vinyl, vinyl-clad, wood-clad, aluminum-clad, and aluminum window and patio door brands including Ply Gem® Windows, CWD® Windows and Doors and Great Lakes® Window. The Company’s brands are sold through short-line and two-step distributors, pro dealers, home improvement dealers and big box retailers. Ply Gem employs more than 4,300 people across North America. Visit www.plygem.com for more information. Ply Gem management will host a conference call on August 14, 2009 at 10:00 a.m. EDT to report second quarter results.To participate please call 866-713-8395 and use call confirmation number 45786981.
